 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 GLADYS PEREZ,                                        Case No.: 2:14-cv-2087-APG-PAL

 4                      Petitioner,                                 ORDER
     v.
 5                                                                [ECF No. 32]
     STATE OF NEVADA, et al.,
 6
                        Respondents.
 7

 8         Good cause appearing, the respondents’ unopposed motion for enlargement of time [ECF

 9 No. 32] is GRANTED. The respondents shall have until January 25, 2019 to file a response to

10 the petitioner’s first amended petition.

11         Dated: December 13, 2018.

12
                                              ______________________________________
13                                            ANDREW P. GORDON
                                              UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23
